DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the amendment of 9/27/2021. All changes made to the claims have been entered. Accordingly, Claims 25-48 are currently pending in the application. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the egress node" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the egress node" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “removing from the header the encoding of the path”. It is unclear on what is meant by such limitation and what exactly is being removed from the header with respects to “the encoding of the path”. Independent claim 25 recites “the header includes an encoding of a set of hops of a path” and as such, Examiner interprets such limitation to mean “removing from the header the encoding of the set of hops of the path”. Examiner suggests clarifying such limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-36, 38-43, 46, 47, 48,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2013/0336192), in view of Saad et al. (US 2020/0403861).

Regarding claim 25, 47, 48, Zhao discloses an apparatus, comprising: 
	at least one processor; and 
	at least one memory including program code; 
	wherein the at least one memory and the program code are configured to, with the at least one processor (A processor…to process the frames and/or determine which nodes to send frames to. The processor may comprise one or more multi-core processors and memory devices, [0070] and figure 5), cause the apparatus to at least: 
	handle a packet including labels and a payload (Networks…may route packets using MPLS…In MPLS, labels may be assigned to each packet, which may be a….data carrying mechanism…As a packet is transmitted through the network, intermediate network nodes may make packet routing decisions based on the contents of the label without the need to review the contents of the underlying packet, [0019]), wherein the labels includes an encoding of a set of hops of a path for the packet, wherein the labels includes an encoding of a backup LSP configured to protect the set of hops of the path based on support for rerouting of the packet based on a failure associated with the set of hops of the path (a backup LSP may protects one or more primary LSPs, the facility protection scheme may use two labels for packet forwarding. The outer label be used for regular packet forwarding hop-by-hop over the backup LSP, while the inner label be used to represent a primary LSP and may be used  by the MP (merge point) to merge traffic forwarded over the backup LSP and encapsulate traffic with two labels. The outer label be used for packet forwarding over the backup path, while the inner label be used to map traffic to the corresponding primary LSP (correlating to a set of hops of a path), [0044] and [0050]-[0051] and [0055]). 

	Zhao however fails to disclose the term “header” and encoding of a common merge point. However in a similar field of endeavor, Saad discloses injecting the packet into the IP network with a flow label as a packet header and a packet header comprising a flow label for IP path 16 (header with respects to labels, [0008] and [0051]-[0052] and [0005]) and discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path (encoding of a common merge point, [0010] and [0060] and [0079]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the  encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and flexible portrayal of a backup/primary LSP. 

Regarding claim 26, Zhao discloses wherein the packet comprises a source routed packet (sender may be the sole source of data, [0034]-[0035]).
Regarding claim 27, Zhao discloses wherein the common merge point is a node of the path where a protection path, which is used to reroute the packet based on the failure associated with the set of hops of the path, merges back with the path (the MP 133 to merge traffic forwarded over the backup LSP to its corresponding primary LSP, [0044] and [0021] and [0023]-[0024] and [0029] and [0038]).
Regarding claim 28, Zhao discloses wherein the common merge point is an endpoint of a protection path used by a node of the path that operates as a point of local repair for rerouting the packet based on the failure associated with the set of hops of the path (An LSR at one end of the protected link may be called a PLR and the LSR located at the other end of the protected link may be called an MP, [0028]-[0029] and [0044] and [0021]).
(a node along a primary protected LSP fails, traffic from the failed section of the LSP may be quickly rerouted to the backup LSP and the MP 133 to merge traffic forwarded over the backup LSP to its corresponding primary LSP, [0021] and [0044] and [0047] and figure 1 and 2).
Regarding claim 30, Zhao discloses wherein the common merge point is configured for use by multiple of the transit nodes of the path for rerouting the packet based on the failure associated with the set of hops of the path  (a node along a primary protected LSP fails, traffic from the failed section of the LSP may be quickly rerouted to the backup LSP and the MP 133 to merge traffic forwarded over the backup LSP to its corresponding primary LSP, [0021]-[0024] and [0044] and [0047] and figure 1 and 2 and [0029] and [0038]).
Regarding claim 31, Zhao discloses wherein the common merge point is configured for use by each of the transit nodes of the path for rerouting the packet based on the failure associated with the set of hops of the path  (a primary protected LSP fails, traffic from the failed section of the LSP may be quickly rerouted to the backup LSP and the MP 133 to merge traffic forwarded over the backup LSP to its corresponding primary LSP, [0021]-[0024] and [0044] and [0047] and figure 1 and 2 and [0029] and [0038]).
(An LSR at one end of the protected link may be called a PLR (correlating to ingress) and the LSR located at the other end of the protected link may be called an MP (correlating to egress), [0028]-[0029] and [0044] and figures 1 and 2 and figure 6 and [0037])
Regarding claim 33, Zhao fails to disclose wherein the encoding of the set of hops of the path includes the encoding of the common merge point. However in a similar field of endeavor, Saad discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path (encoding of a common merge point, [0010] and [0060] and [0079]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of encoding of a common merge point included in a header as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP for merging traffic. 

Regarding claim 34, Zhao fails to disclose wherein the encoding of the common merge point includes an identifier of the common merge point. However in a similar field of endeavor, Saad discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path (the encoding of the common merge point includes an identifier of the common merge point, [0010] and [0060] and [0079]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of encoding of an identifier of the common merge point in a header as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP for merging traffic.
Regarding claim 35, Zhao discloses wherein the packet is based on a Multiprotocol Label Switching (MPLS) protocol (route packets using MPLS, [0019]-[0021]).
Regarding claim 36, Zhao fails to disclose wherein the encoding of the common merge point includes an MPLS label identifying the common merge point. However, Saad discloses injecting the packet into the IP network with a flow label as a packet header and a packet header comprising a flow label for IP path 16 (header with respects to labels, [0008] and [0051]-[0052] and [0005]) and discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path (encoding of the common merge point includes an MPLS label identifying the common merge point, [0010] and [0060] and [0079]). It would have been obvious before the effective filing date of the claimed  encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP.
Regarding claim 38, Zhao fails to disclose wherein the encoding of the common merge point includes a segment identifier (SID) of the common merge point. Saad however discloses network devices have hardware that support the number of Segment identifiers (SIDs) encoded in a segment routing header (a segment identifier (SID) of the common merge point, [0030] and [0010] and [0078]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of encoding of a common merge point included in a header/label in which SIDs are supported/encoded as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP.

(IP routing, [0034]-[0035]).
Regarding claim 40, Zhao fails to disclose wherein the encoding of the common merge point includes an IP address of the common merge point. Saad however discloses encapsulate the merge point IP address as a packet header (an IP address of the common merge point, [0010] and [0078]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of encoding of a merge point IP address included in a header/label as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP.
Regarding claim 41, Zhao discloses wherein, to handle the packet, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: generate the packet at an ingress node of the path; and send the packet from the ingress node toward a next-hop node of the path (packet forwarding hop-by-hop, [0044] and [0024] and [0030] and [0039] and [0050] and [0064] and [0068] and [0075]).
Regarding claim 42, Zhao discloses, wherein, to handle the packet, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: receive the packet at a transit node of the path; determine, (packet forwarding hop-by-hop and node configured to detect local failure events and redirect traffic from a protected mLSP to a backup mLSP, [0044] and [0024] and [0030] and [0039] and [0050] and [0064] and [0068] and [0075]).
.
Regarding claim 43, Zhao discloses wherein, to handle the packet, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: receive the packet at a transit node of the path; determine, based on the encoding of the set of hops of the path, a next-hop node of the path; and initiate, based on a determination that the next-hop node of the path is unreachable along the path, rerouting of the packet from the transit node toward the egress node via a protection path based on the common merge point (packet forwarding hop-by-hop and node configured to detect local failure events and redirect traffic from a protected mLSP to a backup mLSP, [0044] and [0024] and [0030] and [0039] and [0050] and [0064] and [0068] and [0075]).
Regarding claim 46, Zhao discloses wherein, to handle the packet, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: receive the packet at an egress node of the path; and forward the payload of the packet (upon reaching the edge of an MPLS domain,….the edge node may remove the label(s) and forward the packet towards the receivers, [0035] and [0072] and [0019]).
Claim 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Saad, in further view of Previdi et al. (US 2017/0005920).
Regarding claim 37, Zhao fails to disclose wherein the encoding of the common merge point includes: a label including the encoding of the common merge point. However, Saad discloses injecting the packet into the IP network with a flow label as a packet header and a packet header comprising a flow label for IP path 16 (header with respects to labels, [0008] and [0051]-[0052] and [0005]) and discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path (encoding of the common merge point includes: a label including the encoding of the common merge point, [0010] and [0060] and [0079]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating labels with a header in which encoding of a common merge point is included in a header/label as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP.
However in a similar field of endeavor, Previdi discloses a MPLS label can indicate the presence of an NSH (network service header) that is added to convey service path information (a label indicator configured to indicate a presence of the label including the encoding of the common merge point, [0085] and [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of including a label to indicate the presence of a label/header as disclosed by Previdi into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP in which a common merge point is included as disclosed by Zhao and Saad in order to improve the system and provide indication information of a path/merge point such that forwarding is efficiently achieved. 
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Saad, in further view of Filsfils et al. (US 2015/0117203).
Regarding claim 45, Zhao and Saad fails to disclose wherein the protection path is a loose path. However in a similar field of endeavor, Filsfils discloses computing the path of a traffic engineered LSP and typically the path computed by the PCE may be a loose path (protection path is a loose path, [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a path be a loose path as disclosed by Filsfils into the method  encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao and Saad in order to improve the system and flexibly provide a variety of paths for protection and backup, such as having the protected path/LSP be a loose path. 

Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 112(b) clarity are resolved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saltsidis et al. (US 2017/0295089) disclosing an explicit forwarding tree as a set of hops, where each hop defines the next node over which a path mush be routed…and conveying the explicit tree using LSPs ([0011])
Nadeau et al. (US 2009/0238084) disclosing the LSP ping identifies a complete path defined by a set of hops ([0024])
de Heer (US 2008/0159301) disclosing an LSP is a set of hops across a number of MPLS nodes ([0005]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473